EX‑33.4 (logo) LNR Partners, LLC Certification Regarding Compliance with Applicable Servicing Criteria 1. LNR Partners, LLC. (the "Asserting Party") is responsible for assessing compliance with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB, as of and for the 12-month period ending December 31, 2016 (the "Reporting Period"), as set forth in Appendix A hereto. The transactions covered by this report, include commercial mortgage asset-backed securities transactions for which the Asserting Party served as special servicer, and that were registered with the Securities and Exchange Commission pursuant to the Securities Act of 1933 (the "Platform"); 2. The Asserting Party has engaged certain vendors, which are not servicers as defined in Item 1101(j) of Regulation AB (the "Vendors"), to perform specific, limited or scripted activities, and the Asserting Party elects to take responsibility for assessing compliance with the servicing criteria or portion of the servicing criteria applicable to such Vendors' activities as set forth in Appendix A hereto; 3. Except as set forth in paragraph 4 below, the Asserting Party used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess the compliance with the applicable servicing criteria; 4. The criteria listed in the column titled "Inapplicable Servicing Criteria" on Appendix A hereto are inapplicable to the Asserting Party based on the activities it performs, directly or through its Vendors, with respect to the Platform; 5. The Asserting Party has complied, in all material respects, with the applicable servicing criteria as of December 31, 2016 and for the Reporting Period with respect to the Platform taken as a whole; 6. The Asserting Party has not identified and is not aware of any material instance of noncompliance by the Vendors with the applicable servicing criteria as of December 31, 2016 and for the Reporting Period with respect to the Platform taken as a whole; 7. The Asserting Party has not identified any material deficiency in its policies and procedures to monitor the compliance by the Vendors with the applicable servicing criteria as of December 31, 2016 and for the Reporting Period with respect to the Platform taken as a whole; and 8. Deloitte & Touche LLP, a registered public accounting firm, has issued an attestation report on the Asserting Party's assessment of compliance with the applicable servicing criteria for the Reporting Period. February 21, 2017 LNR Partners, LLC By: /s/ Job Warshaw Name: Job Warshaw Title: President 1601 Washington Avenue ∙
